DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 1/6/2022.
2. 	Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – offering ride to a plurality of users; estimating relationship of users based on natural language processing; allocating payment to users based on estimated relationship; informing users of allocated payment; and instructing users to move to user positions – constitutes Mental Process and Commercial or Legal Interactions and thus fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.

Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)

As per Para [0029], the control device 20 is a server that belongs to a cloud computing system or another computing system. In the embodiment, the control device 20 functions as a dispatch server that provides a dispatch service.
As per Para [0030], the server device 30 is a server that belongs to a cloud computing system or another computing system.  In the embodiment, the server device 30 functions as an SNS server that provides an SNS such as an instant messaging service, to the terminal devices 40 of the plurality of users.  The term “SNS” is an abbreviation of social networking service.
As per Para [0031], each terminal device 40 is a mobile telephone, a smartphone, a tablet or a PC.
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.

The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – offering ride to a plurality of users; estimating relationship of users based on natural language processing; allocating payment to users based on estimated relationship; informing users of allocated payment; and instructing users to move to user positions – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – offering ride to a plurality of users; 
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaitan et al. (US 2016/0292596 A1) in view of Chakra et al. (US 2012/0011140 A1).

Claim 1:

receive instant messages from terminals of a plurality of users; 
transmit a message offering a ride to each of the terminals in response to receipt of the instant messages from the plurality of users; 
(See Gaitan: Para [0031] (“display of an invitation to invite others to register on the rideshare system”)
estimate a relationship of the plurality of users based on analysis of language in the instant messages exchanged by the plurality of users by natural language processing; 
(See Chakra: Para
[0025] (“The stored communications also can be analyzed to generate reports pertaining to the communications.  Such reports can identify contextual information, location attributes, hierarchical relationships, etc.  As will be described, the hierarchical relationships can pertain to relationships among users, relationships among subject matter discussed in the communications, and the like.”)
[0037] (“Moreover, if the user identifiers for the users 108, 208 indicate that the users 108, 208 have a hierarchical relationship, a hierarchical match parameter can be assigned or generated.  Further, a hierarchical relationship can be identified, for example, if the users 108, 208 belong to the same social group, report to the same manager, work in the same company or division, work on the same project, have a manager/subordinate relationship, and so on.”)
receive positions of the plurality of the users from the terminals; 
(See Gaitan: Para [0025] (“ride pickup location”)
allocate payment to the plurality of users based on the estimated relationship, the payment being payment of a fare for a vehicle that transports the plurality of users together;
(See Gaitan: Para 
Business entities, such as companies, businesses and universities, may participate in, partner with others, and/or control to some degree the formation of carpools and vanpools for their employees and/or faculty and students who commute to a common destination or destination area for work or school.”)
[0005] (“The invention removes this awkwardness and manual bookkeeping by calculating, assessing, charging and collecting payments electronically and providing clear records and receipts to commuters.”)
[0043] (“Prior to the rider's first ride in the shared commute, the rider provides the unique code to the driver who then sends an SMS to the system to confirm that the rider is riding in the shared ride and rider billing commences.”)
transmit a message including information about the allocated payment to the terminals of the plurality of users; and 
(See Gaitan: Para [0053] (“a ride confirmation is sent to commuters who accept the invitation before the capacity of the asset is reached”)
instruct the vehicle to move to the positions of the plurality of the users.
(See Gaitan: Para [0059] (“If the potential driver accepts the driver role, rider information is sent to the driver.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Gaitan as it relates to scheduling a shared ride among commuters to include Chakra as it relates to analytics of historical conversations.  The motivation for combining the references would have been to alert ridesharing parties about user communication generated with deceptive intent.



Claim 2:
wherein the control unit is configured to estimate a hierarchical relationship as the relationship of the plurality of users.
(See Chakra: Para [0037])

Claim 3:
wherein the control unit is configured to equally allocate the payment to the plurality of users when it is estimated that the plurality of users have no hierarchical relationship.
(See Chakra: Para [0037], [0038])

Claim 4:
wherein the control unit is configured to estimate a business relationship as the relationship of the plurality of users.
(See Chakra: Para [0037], [0038])

Claim 5:

(See Gaitan: Para [0038])

Claim 6:
wherein the control unit is configured to estimate a parent-child relationship as the relationship of the plurality of users.
(See Chakra: Para [0038])

Claim 7:
wherein the control unit estimates the relationship of the plurality of users based on personal data about each user, along with the one or more instant messages.
(See Chakra: Para [0049])

Claim 8:
wherein the personal data includes data indicating an academic background.
 (See Chakra: Para [0049])

Claim 9:
wherein the personal data includes data indicating a work experience.
(See Chakra: Para [0049])

Claim 10:

(See Gaitan: Para [0053])

Claim 11:
wherein the control unit is configured to give notice of an allocation of the payment to each user, and perform a settlement process for the fare when receiving a response indicating agreement to the allocation in the given notice.
(See Gaitan: Para [0043] (“After the rider accepts the invitation, the system digitally transmits a short message service (SMS) or similar message with a unique code to the rider. Prior to the rider's first ride in the shared commute, the rider provides the unique code to the driver who then sends an SMS to the system to confirm that the rider is riding in the shared ride and rider billing commences.”)

Claim 12:
wherein the control unit is configured to perform a reservation process for dispatch of the vehicle, along with the settlement process for the fare.
(See Gaitan: Para [0052])

Claim 13:
wherein an instant messaging service is provided to the terminals of the plurality of users.
(See Gaitan: Para [0053])


A system comprising:
the control device according to claim 13; and
the terminals of the plurality of users.
(See Gaitan: Para [0053])

Claim 15:
A system comprising:
a server device that provides an instant messaging service to the terminals of the plurality of users; and
the control device according to claim 1, the control device acquiring the instant messages from the server device.
(See Gaitan: Para [0053])

Claim 16:
further comprising the terminals of the plurality of users.
(See Gaitan: Para [0053])

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
101

Examiner respectfully disagrees.  
Analyzing message from terminals of users requires observation, evaluation, judgement or opinion and thus constitutes Mental Process.  Offering a ride to users and allocating payment to users based on relationship amongst them constitutes Commercial or Legal Interactions.  Hence, claim 1 is directed to the abstract idea of Certain Methods of Organizing Human Activity.
Regarding the limitation of “instruct the vehicle to move to the position of the plurality of the users,” Examiner notes that as per Specification Para [0090] the control unit 21 makes an inquiry about whether the vehicle 13 can meet the dispatch request, to the vehicle 13 or the driver of the vehicle 13 through the communication unit 23, and when the vehicle 13 or the driver of the vehicle 13 gives an answer indicating that the vehicle 13 can meet the dispatch request, the control unit 21 decides that the vehicle 13 transports X and Y together.  In other words, this limitation is similar to taxi dispatch service by asking the driver of a vehicle to pick up passengers at a location which is part of the Commercial or Legal Interactions of rideshare service and also describes controlling the behavior of persons.  Hence, this limitation is part of the abstract idea and not a practical application under the PEG 2019 standard.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” 
103
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693